UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 Commission File Number 000-22787 FOUR OAKS FINCORP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-2028446 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 6114 U.S. 301 SOUTH, FOUR OAKS, NC27524 (Address of principal executive office, including zip code) (919) 963-2177 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.SYES£NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £YES£NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): £YESSNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, par value $1.00 per share (Number of shares outstanding (Title of Class) as of May 13, 2010) - 1 - TABLE OF CONTENTS Page No. Part I. FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) Consolidated Balance Sheets March 31, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Income (Unaudited) Three Months Ended March 31, 2010 and 2009 4 Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, 2010 and 2009 5 Consolidated Statement of Shareholders’ Equity (Unaudited) Three Months Ended March 31, 2010 6 Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2010 and 2009 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 -
